PER CURIAM.
The Bureau of Old Age and Survivors Insurance of the Social Security Administration of the Department of Health, Education and Welfare determined that appellant was not entitled to old age insurance benefits for the years 1959 and 1960 because of the extent of his employment or self-employment during those years. § 203(b) of the Social Security Act, 42 U.S.C.A. § 403(b).
Appellant thereupon commenced proceedings for reconsideration and review of such determination pursuant to § 205 (b) of the Act, which proceedings are still pending.
On March 16, 1961, notwithstanding the pending administrative proceedings, appellant petitioned the district court for a writ of mandamus compelling the secretary to pay him old age benefits. On motion of the appellee, the action was dismissed and this appeal followed.
Section 205(g) of the Act provides for direct judicial review of final decisions of the secretary made under § 205(b). Section 205(h) provides in part:
“No findings of fact or decision of the Secretary shall be reviewed by any person, tribunal, or governmental agency except as herein provided.”
Since the statutory remedy is thus made exclusive, it was proper to dismiss the present proceedings.
Affirmed.